Citation Nr: 0423672	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  99-22 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a respiratory 
disorder, claimed as secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel




INTRODUCTION

The veteran served on active duty from February 1993 to July 
1997.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which, denied the claims on appeal.

With respect to the claim for a low back disorder, the Board 
undertook additional development pursuant to 38 C.F.R. 
§ 19.9(a)(2) in October 2002 in order to obtain medical 
records and a VA examination.  Subsequently, the United 
States Court of Appeals for the Federal Circuit invalidated 
the provisions of 38 C.F.R. §§ 19.9(a)(2) and 19.9(a)(2)(ii) 
allowing Board development.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 234 F.3d 682 (Fed. Cir. 
2003).  As a result, the issue was remanded to the RO for 
consideration.  Thereafter, the veteran underwent VA 
examinations and additional medical evidence was associated 
with the claims file.  This issue is now ready for appellate 
review.

With respect to the claim for asbestos exposure, the Board 
notes that the RO initially denied entitlement to service 
connection by rating decision dated in May 1998.  The veteran 
indicated his disagreement by correspondence dated in August 
1998.  The Board remanded the issue for a statement of the 
case, which was issued in March 2004.  This issue is also 
ready for appellate review.  

On a final procedural matter, the Board notes that outpatient 
treatment records dated from September 2003 to June 2004 were 
associated with the claims file after the last supplemental 
statement of the case was issued.  However, the Board has 
carefully reviewed the evidence and finds that it is not 
relevant to the issues now on appeal but rather addresses 
issues of dental care, a knee disability, a skin rash, and 
cardiology follow-up.  Therefore, the Board can proceed on 
the issues listed on the title page without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claims and has notified him of the 
information and evidence necessary to substantiate his 
claims.

2.  There were no in-service complaints of, treatment for, or 
diagnosis related to a chronic low back disorder.

3.  There is no medical evidence on file which tends to 
establish a medical nexus between the veteran's military 
service and low back complaints.

4.  There were no in-service complaints of, treatment for, or 
diagnosis related to a respiratory disorder.

5.  Post-service medical evidence is negative for a current 
diagnosis of a respiratory disorder.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
the veteran's period of active duty.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2003).

2.  A respiratory disorder, claimed as secondary to asbestos 
exposure, was not incurred in or aggravated by the veteran's 
period of active duty.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2003).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2003).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2003).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Entitlement to Service Connection for a Low Back Disorder

Service medical records are negative for complaints of, 
treatment for, or diagnosis of a chronic low back disorder.  
In November 1993, he sought treatment for a sinus infection 
and upper back pain.  He was diagnosed with upper back strain 
and profiled for five days.  In October 1996, he was treated 
for a cervical (upper back) strain (which is already 
separately service-connected) but there were no complaints 
related to the low back.  In July 1997, he was discharged 
from military service. 

Despite the veteran's complaints and treatment related to a 
multitude of medical conditions throughout military service, 
there is no evidence of a chronic low back disorder.  
Significantly, in May 1997 he underwent a Physical Evaluation 
Board (PEB) proceeding and was found unfit for duty due to an 
intermittent third degree heart block requiring a pacemaker, 
patellofemoral pain, bilateral knees, and left elbow pain 
(all separately service-connected).  Other medical conditions 
identified in the PEB proceeding included migraine headaches, 
environmental allergies, gastroesophageal reflux disease, 
insomnia, tinnitus (which are also service-connected), and 
motion sickness.  However, there was no mention of a low back 
disorder associated with his medical discharge.  Therefore, 
the Board finds no evidence of a chronic low back disorder 
during military service.

In January 1998, the veteran filed a claim for, among other 
things, a back disorder.  He indicated that he injured his 
back in late 1993 and was profiled.  Later, he made reference 
to neck pain, which suggests that he intended to file a claim 
for an upper back disability related to his cervical spine.  
Nonetheless, in a February 1998 VA examination, he reported 
that he injured his low back in 1993 while performing 
physical training and was profiled.  He complained of 
intermittent low back pain, which improved with stretching 
exercises.  After a physical examination, the final diagnosis 
was myofascial pain syndrome in the lumbosacral spine.  

Thereafter, the RO considered his assertion of in-service 
back pain as a request for service connection for a low back 
disorder and denied the claim by rating decision dated in May 
1998.

In June 2000, the veteran was involved in a motor vehicle 
accident and sought private medical treatment.  In a February 
2001 private treatment note, the physician remarked that the 
veteran was seeking treatment related to the earlier 
accident.  It was noted that he initially had neck pain that 
had progressed to low back pain.  The final diagnosis was 
cervical and lumbar radiculopathy.  In an April 2001 follow-
up note, it was reported that the veteran was in school 
majoring in physical education and health and hoped to be a 
teacher.  The clinical assessment was cervical and lumbar 
radiculopathy "with more probable than not long standing 
aggravated by the [motor vehicle accident]."  
Neurodiagnostic studies of the left leg showed good 
peripheral responses with normal response centrally.  

Outpatient treatment records reveal that the veteran has 
reported on-going complaints of, among other things, low back 
pain.  However, these records do not support the veteran's 
claim as they establish no causal relationship between his 
complaints and military service.  

In a July 2001 VA examination, the examiner noted that he had 
carefully reviewed the veteran's service medical records and 
considered the veteran's report of an in-service injury to 
his low back (which the examiner questioned based on the 
medical evidence in the service medical records), but found 
no disability related to the veteran's lumbar spine or 
lumbosacral spine.

In November 2001, the veteran was involved in another motor 
vehicle accident.  The Emergency Room Report indicated that 
he sought treatment for "evaluation and documentation" but 
did not want any other medication.  It was noted that he had 
suffered a "significant neck injury and low back injury" in 
an accident one and one-half years previously.  His current 
complaints included headache and neck pain.  He was 
discharged to follow-up with his private physician and 
instructed that he could continue his previous medications 
for musculoskeletal complaints.  

In private medical records dated in February 2002, the 
veteran complained of pain in the low back and cervical 
regions.  Selective blocks were recommended.  A February 2002 
MRI of the lumbar spine showed mild discogenic degenerative 
changes from L3-S1, a posterior bulge at L5-S1 not producing 
significant canal stenosis or neural foraminal narrowing, and 
a small bulge at L3-4 and L4-5.

In an April 2003 VA examination, the examiner noted that he 
had reviewed the veteran's voluminous service medical records 
but found no reference to complaints associated with a 
lumbosacral joint problem.  The examiner was concerned that 
"with the numerous visits to medical care while [the 
veteran] was in the service, particularly on his long heart 
problem notes, there could have been buried a description of 
lumbosacral spine problems, but I was not able to find this 
in my review."  After a physical examination and review of 
the X-ray report (which showed no evidence of disc space 
narrowing and the vertebral bodies and visualized joints were 
all normal), the examiner concluded that:

I find it very difficult to relate [the 
veteran's] problem to his only described 
back problem which was up in the cervical 
and scapular region, with no follow-up 
visits, and no evidence of active 
treatment since discharge from the 
service, and find it very difficulty to 
consider his present back condition 
related to his time in the service.

Based on the above evidence, the Board finds that the claim 
must be denied.  First, the Board places significant 
probative value on the absence of a chronic disability shown 
during service.  Despite the veteran's assertion that he 
injured his low back in 1993 while on active duty, the Board 
finds that the contemporaneous medical evidence does not 
support his claim.  Service medical records, in fact, show 
that he injured his upper back area in 1993 and was profiled 
for five days.  Therefore, the initial VA examination dated 
in February 1998 which suggested a relationship between his 
complaints and an in-service injury, based on medical 
evidence not supported by the record, cannot support the 
veteran's claim for service connection for a low back 
disorder.

Next, the Board tends to place high probative value on the 
two VA examinations (in July 2001 and April 2003), which were 
undertaken to address the issue on appeal.  In July 2001, the 
examiner specifically concluded that there was no low back 
disability related to the veteran's period of active duty.  
In April 2003, the same examiner suggested that it was 
unlikely that the veteran complaints were related to military 
service as there was no evidence of lumbosacral problems in 
service, no follow-up visits, and no evidence of active 
treatment for a low back disability since discharge from the 
service.  In the April 2003 report, the examiner was 
concerned that he had missed a reference to a lumbosacral 
injury; however, the Board agrees with the examiner as the 
Board could also find no reference to a lumbosacral spine 
injury in service either.

In assigning high probative value to these reports, the Board 
notes that the examiner had the claims file for review, 
specifically discussed the findings in the claims file, 
obtained a reported history from the veteran, and conducted a 
complete examination.  There is no indication that the VA 
examiner was not fully aware of the veteran's past medical 
history or that he misstated any relevant fact.  Therefore, 
the Board finds the VA examiner's opinions to be of great 
probative value.

Next, the Board has carefully reviewed the private medical 
treatment for cervical and lumbar spine complaints status-
post two separate motor vehicle accidents, one in June 2000 
and one in November 2001.  While lumbar pathology is clearly 
indication, as referenced by diagnoses of cervical and lumbar 
radiculopathy and degenerative changes of the lumbar spine, 
there is no causal relationship established between military 
service and the veteran's current low back complaints.  In 
point of fact, the private medical evidence focuses primarily 
on the effects of the motor vehicle accidents and 
characterizes the June 2000 accident as involving 
"significant neck injury and low back injury."

In sum, even accepting the veteran's current diagnoses 
related to his lumbar spine, the Board places greater 
probative value on the absence of in-service complaints, 
treatment or diagnosis for a low back disorder, and the 
absence of medical evidence establishing a nexus between 
military service and the veteran's current complaints.  As 
such, the claim must be denied.
  
II.  Entitlement to Service Connection for a Respiratory 
Disorder, Claimed as Secondary to Asbestos Exposure

The veteran contends that he was exposed to asbestos during 
military service which caused him to develop a respiratory 
disorder.  Service medical records are negative for 
complaints of, treatment for, or diagnosis of a respiratory 
disorder of any sort.  Furthermore, the PEB proceeding made 
no reference to a chronic respiratory disorder.  Therefore, 
the Board finds no evidence of a chronic respiratory disorder 
during military service.

Similarly, post-service medical records are completely devoid 
of complaints of, treatment for, or diagnosis related to a 
respiratory disease of any kind.  While he has had occasional 
complaints of shortness of breath or dyspnea on exertion, it 
appears to be associated with a heart disorder and not with a 
separate respiratory entity.

As noted above, service connection may only be granted for a 
current disability; when a claimed condition is not shown, 
there may be no grant of service connection.  See 38 U.S.C.A. 
§ 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992) (Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).    

Notwithstanding the veteran's assertions that he has a 
respiratory disorder related to asbestos, the Board finds 
that the condition has never been diagnosed.  Even assuming 
exposure to asbestos, there is no evidence of a chronic 
respiratory disorder.  Service and post-service medical 
evidence has never suggested a disorder related to asbestos 
in any way.  Since there was no evidence of a respiratory 
disorder in service, and no current diagnosis of a 
respiratory disorder is shown, the Board finds that the claim 
must be denied.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The veteran was notified 
of the VCAA as it applies to his present appeal by 
correspondence dated in July 2001.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in July 2001 was not given 
prior to the first AOJ adjudications of the claims, the 
notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The issues on appeal were re-adjudicated 
and supplemental statements of the case were provided to the 
veteran in November 2001, January 2002, July 2002, and March 
2004.  The veteran has been provided every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices. 

Further, the July 2001 VCAA notice letter provided to the 
veteran generally informed him of the evidence not of record 
that was necessary to substantiate his claims and identified 
which parties were expected to provide such evidence.  The 
veteran was notified of the need to give to VA any evidence 
pertaining to his claims.  In addition, 38 C.F.R. 
§ 3.159(b)(1) was cited in the March 2004 supplemental 
statement of the case.  In light of the actual notice 
provided, the Board finds that any content deficiency in the 
July 2001 notice letter was non-prejudicial error.  
Therefore, no further action is necessary under the mandate 
of the VCAA.

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service private and VA 
medical records relevant to the issues on appeal have been 
requested or obtained.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific VA medical opinions pertinent to the 
issues on appeal were obtained in July 2001 and April 2003.  
The available medical evidence is sufficient for adequate 
determinations.  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled.


ORDER

The claim for entitlement to service connection for a low 
back disorder is denied.

The claim for entitlement to service connection for a 
respiratory disorder, claimed as secondary to asbestos 
exposure, is denied.


                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



